Citation Nr: 1129513	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-03 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 4, 2001 for the grant of service connection for major depression with psychotic features, to include on the basis of clear and unmistakable error (CUE). 

2.  Entitlement to an effective date earlier than July 4, 2001 for the grant of total disability rating based on individual unemployability (TDIU), to include on the basis of CUE. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to November 1985 and from August 1987 to June 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision. 

In November 2010, the Veteran was afforded a hearing before S. C. Krembs, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric disability initially was denied by the Board in an October 1998 decision after being adjudicated for a number of years. 

2.  The Veteran did not seek reconsideration of this decision, nor did he appeal the decision to the Court of Appeals for Veterans Claims (Court).

3.  A petition to reopen the previously denied claim was received in July 2001, and this claim was continuously prosecuted until the claim was eventually granted in a December 2005 rating decision. 

4.  Between October 1998 and July 2001, VA did not receive or otherwise possess any document that can reasonably be construed as a formal or informal claim for VA benefits for an acquired psychiatric disability.

5.  The Veteran has not complied with the specific pleading requirements to allege that clear and unmistakable error was made in the October 1998 Board decision.

6.  The grant of TDIU was wholly based on the establishment of service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  Criteria for an effective date earlier than July 4, 2001, for the award of service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).

2.  Criteria for an effective date earlier than July 4, 2001, for the award of service connection for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).

3.  Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

In this case, the Veteran was discharged from service in 1989.  He filed a claim for a psychiatric disability in October 1989.  In December 2005, the RO granted service connection for major depressive disorder and assigned a 70 percent disability rating, effective July 4, 2001, the date the Veteran's claim to reopen was received.  TDIU was also awarded as of July 4, 2001, based in large part on the establishment of service connection for a psychiatric disability.  The Veteran believes that the effective date for both service connection and for TDIU should be much earlier than July 2001. 

In November 2010, the Veteran testified at a hearing before the Board, where he essentially argued that he had pursued claims for service connection for a psychiatric condition since 1989 and had been treated by VA for psychiatric problems since 1989 and therefore he believed that the effective date for the grant of service connection for his psychiatric disability and for TDIU should date from approximately 1990.  The Veteran asserted that the problem with his claim arose because VA was maintaining two separate files for him:  one based on his social security number, and one based on his VA claims file number.  He asserted that had the two files been merged, and properly maintained as a single file, the evidence necessary to grant his claim would have been contained in the file that was reviewed when his claim was initially denied in October 1998.

The Board has thoroughly reviewed the Veteran's claims file to determine if there is any evidence that multiple claims files were being maintained that would permit the assignment of an earlier effective date.  However, no such evidence was located.  Although the Veteran asserts that the RO was maintaining a claims file based on his social security number, a review of the evidence fails to support this assertion.  Inspection of the Veteran's claims file shows that all of the documents in his claims file, including those he himself labeled as pertaining to a VA file based on his social security number, were comingled with the documents (and were date-stamped contemporaneously with those documents) pertaining to his filed based on his VA claims file number.  The Board acknowledges that the Veteran testified in November 2010 that the documents in his file were rearranged chronologically once the two files were merged.  Even with this in mind, the Board was unable to find any evidence supporting the assertion that there were once two separate files, such that all of the evidence submitted in support of his claim was at one time not contained within a single claims file; there were no documents, aside from a few submitted by the Veteran himself, inappropriately labeled as pertaining to a claims file based on his social security number.  In the absence of evidence supporting that VA was improperly maintaining two separate claims files for the Veteran, the presumption of governmental regularity must attach, meaning that in the absence of evidence to the contrary it is presumed that government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  As such, it is presumed that the Veteran's claims file was properly maintained and that the decisions reached in the Veteran's case were grounded in the evidence of record.

The Board notes that in conjunction with his earlier effective date claim, the Veteran also appears to contend that clear and unmistakable error was made.  As such, this contention will also be addressed in the adjudication of this claim.

Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a) 

Specifically, the effective date for an award of service connection based on a claim reopened after final disallowance will generally be the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

Having reviewed the Veteran's claims file in exacting detail, the Board sympathizes with his contentions and understands his arguments.  Unfortunately, while the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As such, for the following reasons, the Board is compelled by law to deny the Veteran's claims for an earlier effective date for both the grant of service connection for a psychiatric disability and for the grant of TDIU.
 
At his hearing before the Board, the Veteran testified that he believed that he had continuously prosecuted his claim since 1989, which is why, in part, he believes that an earlier effective date is warranted.  The Board understands that VA regulations are extremely complex, and will therefore recount the procedural history of this claim in an effort to explain why the Veteran's claim is not considered to have been continuously prosecuted, and therefore why an earlier effective date is not warranted. 

In October 1989, both formal and informal claims were received from the Veteran requesting that he be evaluated for a nervous condition.  In response, the RO sent the Veteran a letter in January 1990 indicating that VA would consider service connection for a nervous condition when VA had received the evidence they had requested.

VA hospitalization records were received in January 1990 showing that the Veteran had been hospitalized for approximately two weeks in October 1989 for depression and alcohol problems.  The Veteran was also provided with a VA examination in February 1990 at which time he was diagnosed with alcohol dependence and mild dysthymic disorder.

In September 1990, the Veteran submitted his service treatment records and service personnel records and requested that VA consider his claim for service connection for a mental condition (although it is noted that the RO was already in the process of considering such a claim at that time).

In October 1990, a rating decision was issued, but the issue of entitlement to service connection for a neuropsychiatric disability was deferred pending a VA psychiatric examination.  Unfortunately, the Veteran failed to report to the scheduled examination, and his claim service connection for a nervous condition was denied in a March 1991 rating decision.  A letter was sent to the Veteran in April 1991 clearly explaining that service connection for a neuropsychiatric disability had been denied and the Veteran was provided with a copy of his appellate rights.  

The Veteran responded to this letter indicating that he had moved and never received the notice of the scheduled examination.  The Veteran was provided with another VA examination in July 1991 at which it was found that the Veteran's present psychiatric disability was in no way related to the physical disability for which he was discharged from military service.

In an October 1991 rating decision, the RO denied service connection for a nervous disorder, however claimed.  In October 1991, a supplemental statement of the case was issued denying the Veteran's claim for a nervous disorder and conveying jurisdiction over the issue to the Board.  The Board reviewed the Veteran's claim in November 1992 and remanded it for a psychiatric VA examination, which was provided in December 1993.

Following a review of the examination report, the RO again denied the Veteran's claim for service connection for a psychiatric disorder in November 1994.  The claim was returned to the Board, but before it could be adjudicated, the Veteran requested that he be scheduled for a hearing, and his claim was remanded to comply with his hearing request.  A hearing was scheduled for July 1996, but the Veteran cancelled the scheduled hearing.

The claim was then returned to the Board and in an October 1998 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability.  A review of this decision shows that it was grounded in the evidence of record.  There is no indication that the Veteran sought reconsideration of this decision or appealed this decision to the Court of Appeals for Veterans Claims.

Following that decision, nothing further was received from the Veteran until July 2001, when a statement was received which the RO interpreted to be a claim to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disability.  This claim was denied by an April 2002 rating decision.  The Veteran promptly filed a notice of disagreement.

In a December 2005 rating decision, the RO granted service connection for major depressive disorder and assigned a 70 percent disability rating, effective July 4, 2001, the date the Veteran's claim to reopen was received.  TDIU was also awarded as of July 4, 2001.  It is noted that prior to July 2001, the Veteran's total VA disability rating was 10 percent; and, therefore, without the rating based on psychiatric impairment, the Veteran did not meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16.  Additionally, TDIU was granted based on a medical opinion which concluded that the Veteran's psychiatric disability prevented him from working.  As such, until the Veteran's psychiatric condition was service-connected there was no basis to assign a TDIU.  Thus, because the Board concludes that an earlier effective date is not warranted for the grant of service connection for an acquired psychiatric disability, an earlier effective date is similarly not warranted for the assignment of TDIU which is reliant on the psychiatric rating. 

As previously discussed, the Board is sympathetic to the fact that the Veteran believes that he continuously prosecuted his claim from the time it was filed in 1989 until it was eventually granted in 2005.  In fact the Veteran's initial claim took approximately ten years to be finally decided.  However, the Board decision in October 1998 did unmistakably finally decide the initial claim.  The Veteran did not appeal the Board decision and he did not seek reconsideration of it.  Because this decision was final, it was necessary for the Veteran to provide new and material evidence to reopen his finally denied claim.  38 C.F.R. § 3.400.  While the Veteran eventually did provide this evidence, and his claim was eventually granted, the regulations are very clear that the effective date for a reopened claim is generally no earlier than the date the claim to reopen was received.  See id.  In the Veteran's case there is no evidence that any exception to this rule is applicable.  As such, the Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disability is denied. 

Given this conclusion, the only way that an effective date earlier than July 2001 could be assigned is if the Veteran was able to show that CUE was made in an earlier rating decision or Board decision.    

It appears that the Veteran has attempted to argue that CUE was made.  For example, in January 2006, the Veteran filed a claim of CUE with the effective date that was assigned.  He argued that he should have been rated 100 percent disabled back to June 28, 1989.  The Veteran stated that had "this error not been made I would have been in receipt of VA benefits back to that date."  

While the Veteran clearly disagrees with the effective dates that have been assigned for the grant of service connection, a finding of CUE requires more than a simple disagreement as to how the facts were weighed or evaluated.  See Eddy v. Brown, 9 Vet. App. 52 (1996).  Rather, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Thus, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

Additionally, to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 43.

In this case, the Veteran did not actually specify a rating decision or Board decision in which error was allegedly made.  However, for purposes of clarity, when the Board affirms an RO rating decision, the RO determination is regarded as subsumed by the Board decision.  38 C.F.R. § 20.1104.  Once subsumed, a rating decision may no longer be challenged by a CUE motion, but rather a CUE motion must be made challenging the Board decision.  In this case the October 1998 Board decision subsumed the earlier rating decisions by the RO regarding the issue of entitlement to service connection for a psychiatric disability, and therefore, the Veteran would have to show that CUE was made in the October 1998 Board decision.  

As noted, the Veteran has on several occasions used the words clear, unmistakable, and error.  For example, at his hearing, the Veteran appeared to allege that there was error in the Board decision, because the Board did not have all of the records before it at the time the decision was rendered.  A corollary to this argument is the Veteran's contention that VA had two separate claims files for him that were filed separately by his social security number and by his military number.  However, a review of the Veteran's claims file does not lend any support to either contention.  It is clear from reviewing the Board decision that it was made after a review of all the available medical evidence, including service treatment records and VA examination reports, and there is no indication that evidence was available that should have been considered by the Board but was not.  

Additionally, the Veteran never specifically explained how the error he felt was committed, had it not been made, would have manifestly changed the outcome of his case.

This determination is ultimately inconsequential, however, as the Veteran has also not complied with the specific pleading requirements for alleging a CUE claim in a Board decision.  38 C.F.R. § 20.1404 requires a number of specific steps be followed in order to allege CUE, and motions which fail to comply with these requirements are to be dismissed without prejudice to refiling.  

Having reviewed the evidence, the Board does not find that CUE was plead with sufficient specificity, and therefore to the extent CUE has been alleged, it is dismissed.  

Therefore, as the weight of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disability or for the grant of TDIU, the Board is unable to grant the benefits sought.  Accordingly, the Veteran's appeal is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for an acquired psychiatric disability and for TDIU were granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  Nevertheless, a letter was sent in July 2009 explaining how effective dates are calculated.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran testified at a hearing before the Board.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

An effective date earlier than July 4, 2001 for the grant of service connection for major depression with psychotic features is denied.

An effective date earlier than July 4, 2001 for the grant of TDIU is denied.

The motion that clear and unmistakable error was made in the October 1998 Board decision is dismissed without prejudice to refiling. 


____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


